UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-14608 SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) (801) 975-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes qNo q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FilerqAccelerated Filerq Non-Accelerated Filerq (Do not check if a smaller reporting company)Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes qNo þ As of January 7, 2010, the registrant had outstanding12,851,423 shares of Class A common stock and 14,973,148 shares of Class B common stock. EXPLANATORY NOTE We are filing this Form 10-Q/A Amendment No. 1 to correct an inadvertent error in the content of Exhibits 31.1 and 31.2 to our Quarterly Report on Form 10-Q for the quarterly period ended November 30, 2009 as filed on January 8, 2010.No other part of the originally filed Form 10-Q is being amended hereby, and this amendment does not reflect events that have occurred after the filing of the Form 10-Q on January 8, 2010. ITEM 6.EXHIBITS Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act (previously furnished). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report 10-Q/A Amendment No. 1 to be signed on its behalf by the undersigned thereunto duly authorized. SCHIFF NUTRITION INTERNATIONAL, INC. Date: June 18, 2010 By: /s/Bruce J. Wood Bruce J. Wood President, Chief Executive Officer and Director Date: June 18, 2010 By: /s/Joseph W. Baty Joseph W. Baty Executive Vice President and Chief Financial Officer
